

115 HR 4915 IH: Stopping Lawless Actions of Politicians Act of 2018
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4915IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Mr. Rokita (for himself, Mr. Messer, Mr. Babin, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide penalties for certain obstructions of the
			 enforcement of Federal immigration laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Lawless Actions of Politicians Act of 2018 or the SLAP Act of 2018. 2.Certain obstructions of enforcement of immigration laws (a)OffenseChapter 73 of title 18, United States Code, is amended by adding at the end the following:
				
 1522.Certain obstructions of enforcement of immigration lawsWhoever, being a State or local official having custody of an individual, knowingly releases an alien subject to a detainer issued pursuant to section 287(d)(1) of the Immigration and Nationality Act (8 U.S.C. 1357(d)(1)), shall be fined under this title or imprisoned not more than five years, or both.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 is amended by adding at the end the following:   1522. Certain obstructions of enforcement of immigration laws.. 3.Ensuring that local and Federal law enforcement officers may cooperate to safeguard our communities (a)Authority To cooperate with Federal officialsA State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision that complies with a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)shall be deemed to be acting as an agent of the Department of Homeland Security; and (2)with regard to actions taken to comply with the detainer, shall have all authority available to officers and employees of the Department of Homeland Security.
 (b)Legal proceedingsIn any legal proceeding brought against a State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision, which challenges the legality of the seizure or detention of an individual pursuant to a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)no liability shall lie against the State or political subdivision of a State for actions taken in compliance with the detainer; and
 (2)if the actions of the officer, employee, or agent of the State or political subdivision were taken in compliance with the detainer—
 (A)the officer, employee, or agent shall be deemed— (i)to be an employee of the Federal Government and an investigative or law enforcement officer; and
 (ii)to have been acting within the scope of his or her employment under section 1346(b) and chapter 171 of title 28, United States Code;
 (B)section 1346(b) of title 28, United States Code, shall provide the exclusive remedy for the plaintiff; and
 (C)the United States shall be substituted as defendant in the proceeding. (c)Rule of constructionNothing in this section may be construed to provide immunity to any person who knowingly violates the civil or constitutional rights of an individual.
			